TJOFLAT, Chief Judge,
specially concurring, in which POWELL, Associate Justice, and KRAVITCH, Circuit Judge, join:
Because we are bound to follow circuit precedent as established by United States v. Hope, 861 F.2d 1574 (11th Cir.1988) (Hope I), and United States v. Hope, 901 F.2d 1013 (11th Cir.1990) (per curiam), application for stay of mandate and cert. denied, — U.S. -, 111 S.Ct. 713, 112 L.Ed.2d 702 (1991) (Hope II), I concur in the judgment of the court reversing the Falcones’ convictions for conspiring to commit an offense against the United States under 18 U.S.C. § 371 (1988). I write separately, however, to express my reservations with the Hope opinions. Although I was on the panel in Hope I and joined the opinion in that case, I feel upon further reflection that the decision was an unfortunate extension of Tanner v. United States, 483 U.S. 107, 107 S.Ct. 2739, 97 L.Ed.2d 90 (1987).
As the per curiam opinion of the court states, Tanner held only that the United States must be the target of a conspiracy under the defraud clause of section 371; it did not address the offense clause, and any language in the decision which might be interpreted as referring to that clause is dicta. As the following discussion indicates, Hope 7’s extension of Tanner to the offense clause is not supported by the language of the statute, its legislative history, or our caselaw.
The precursor of section 371, which was enacted in 1867, provided criminal penalties for conspiracies “to commit any offense against the laws of the United States ” and “to defraud the United States.” Act of March 2, 1867, ch. 169, § 30, 14 Stat. 471, 484 (emphasis added). It is clear that under this original enactment, the United States need not be the target of a conspiracy under the offense clause, as the statute explicitly outlaws conspiracies to violate federal laws.
In 1873, Congress revised and codified the section at Rev.Stat. § 5440; its language was changed to its present form, to criminalize conspiracies “to commit any offense against the United States” and to defraud the United States. This omission — of the words “the laws of” between “against” and “the” — was not, however, intended to change the substantive meaning of the statute. The revision was part of a general revision of federal statutes authorized by Congress in 1866; the re-visors were directed to “revise, simplify, arrange, and consolidate” the federal statutes and to “mak[ej such alterations as may be necessary to reconcile the contradictions, supply the omissions, and amend the imperfections of the original text.” Act of June 27, 1866, ch. 140, §§ 1, 2, 14 Stat. 74, 74-75.
Accordingly, courts that interpreted revised section 5440 held that the omission of the words “the laws of” the United States from the offense clause did not change the meaning of the statute, and consistently interpreted the phrase “any offense against the United States” to mean “any offense made a crime by the laws of the United States.” See Radin v. United States, 189 F. 568, 571 (2nd Cir.1911) (“The words ‘any offense against the United States’ in section 5440 have been construed to include any offense made a crime by the *1547laws of the United States.”); Thomas v. United States, 156 F. 897, 899, 901 (8th Cir.1907) (revisors of the statute did not change the meaning of the original act; “Congress is in the habit of using the formula ‘offense against the United States’ interchangeably ... with ‘offense against the laws of the United States,’ and ... both mean the same thing”; “section 5440 was intended as a broad and comprehensive provision denouncing conspiracies to commit offenses created by any of the statutes of the United States as a crime”); Scott v. United States, 130 F. 429, 432 (6th Cir.1904) (revision was “mere change of form” and “[t]he meaning remained the same”; “uniform holding of the courts of the United States” is that “[t]he object of the conspiracy must be to commit some offense against the United States in the sense only that it must be to do some act made an offense by the laws of the United States”); In re Wolf, 27 F. 606, 611 (W.D.Ark.1886) (“[t]he object of the conspiracy must be to commit some offense against the United States; that is, to do some act made a crime by the laws of the United States”); United States v. Watson, 17 F. 145, 148 (N.D.Miss.1883) (using similar language); United States v. Sanche, 7 F. 715, 718-19 (W.D.Tenn.1881) (“The revisers had no power to alter the law.”; section 5440 is not restricted to “such ‘offenses’ as operate to injure the government itself, but ... covers every conspiracy to commit an act made an ‘offense’ or crime by any law of the United States”). Indeed, the Supreme Court stated, when it held that the offense clause of section 5440 covered conspiracies to violate all federal statutes, even if they do not provide criminal penalties, that
a conspiracy to commit any offense which by act of Congress is prohibited in the interest of the public policy of the United States, although not of itself made punishable by criminal prosecution ... is a conspiracy to commit an “offense against the United States.”
United States v. Hutto, 256 U.S. 524, 529, 41 S.Ct. 541, 543, 65 L.Ed. 1073 (1921) (emphasis added).
In 1948, Congress enacted the modern section 371, which contained essentially the same language as section 5440, again as part of a revision of the criminal statutes. Act of June 25, 1948, Pub.L. No. 772, ch. 645, § 371. Only one other circuit, apart from the panels in Hope I and Hope II, has considered whether the United States must be the target of a conspiracy under the offense clause of section 371 since the Supreme Court decided Tanner. In United States v. Gibson, 881 F.2d 318 (6th Cir.1989), the government, like the government in Hope I, charged the defendants in one count with both a conspiracy to defraud the United States and a conspiracy to commit an offense against the United States by violating a federal statute. The Sixth Circuit, stating that Hope I “should [have been] decided the other way,” found that “[i]t has long been established that the words ‘offense against the United States’ encompass all offenses against the laws of the United States, not just offenses directed against the United States as target or victim.... We do not believe the Tanner decision was intended to redefine the words ‘offense against the United States.’ ” Id. at 321 (citations omitted); cf United States v. Minarik, 875 F.2d 1186, 1187 (6th Cir.1989) (offense clause criminalizes “conspiracies to commit offenses specifically defined elsewhere in the federal criminal code”); United States v. Tuohey, 867 F.2d 534, 536 (9th Cir.1989) (“a civil violation of law may be an ‘offense’ for purposes of [the offense clause of section 371]”). Our circuit, therefore, seems to be the only one that holds that the United States must be the target of a conspiracy to commit an offense against the United States.
Moreover, I do not think that the Tanner Court intended to remove from the offense clause of section 371 the wide range of conspiracies to violate laws of the United States, such as conspiracies to commit mail, wire, and bank fraud, see 18 U.S.C. §§ 1341, 1343, 1344 (1988), which have traditionally been prosecuted under this section. This circuit, both before and after Tanner and Hope I, has consistently affirmed convictions under the offense clause of section 371 when the conspirators, rather than targeting the United States, merely *1548conspired to violate a federal statute; some of these cases involve conspiracies targeting federally insured banks under 18 U.S.C. §§ 1344 and 2113 (1988), the statutes at issue in this case. While I realize that these cases do not specifically address the issue raised here, they do illustrate that the government has successfully prosecuted a wide range of conspiracies to violate different federal laws under the offense clause of section 371 in many situations in which the United States was not a target of the conspiracy. See, e.g., United States v. Keller, 916 F.2d 628, 630 (11th Cir.1990) (conspiracy to commit armed bank robbery in violation of 18 U.S.C. § 2113(a)); United States v. Rowe, 906 F.2d 654, 655 (11th Cir.1990) (conspiracy to commit wire fraud in connection with scheme to defraud insurance company); United States v. Funt, 896 F.2d 1288, 1290-91 (11th Cir.1990) (conspiracy to commit mail and wire fraud and to transport stolen property across state lines in connection with fraudulent coin sales scheme); United States v. LaFraugh, 893 F.2d 314 (11th Cir.) (conspiracy to commit mail fraud, wire fraud, and fraud using access devices in connection with scheme to defraud U.S. Sprint), cert. denied, — U.S. -, 110 S.Ct. 2601, 110 L.Ed.2d 281 (1990); Lomelo v. United States, 891 F.2d 1512, 1513 (11th Cir.1990) (conspiracy to commit mail fraud in connection with fraud on city); United States v. Rapp, 871 F.2d 957 (11th Cir.) (conspiracy to commit bank and wire fraud, to misapply bank funds, and to make false statements to bank in connection with loan application), cert, denied, — U.S. -, 110 S.Ct. 233, 107 L.Ed.2d 184 (1989); United States v. Diwan, 864 F.2d 715 (11th Cir.) (conspiracy to persuade minor to pose for sexually explicit photographs in violation of 18 U.S.C. § 2251 (1984)), cert. denied, 492 U.S. 921, 109 S.Ct. 3249, 106 L.Ed.2d 595 (1989); United States v. Swearingen, 858 F.2d 1555, 1556 (11th Cir.1988) (per curiam) (conspiracy to commit bank fraud), cert. denied, 489 U.S. 1083, 109 S.Ct. 1540, 1548, 103 L.Ed.2d 844 (1989); United States v. Petit, 841 F.2d 1546 (11th Cir.) (conspiracy to possess goods stolen from interstate commerce), cert. denied, 487 U.S. 1237, 108 S.Ct. 2906, 101 L.Ed.2d 938 (1988); United States v. Lasteed, 832 F.2d 1240, 1241 (11th Cir.1987) (conspiracy to commit mail and wire fraud and to induce interstate travel in connection with fraudulent investment scheme for transforming water into gasoline), cert. denied, 485 U.S. 1022, 108 S.Ct. 1578, 99 L.Ed.2d 893 (1988); United States v. Corley, 824 F.2d 931, 932 (11th Cir.1987) (conspiracy to defraud savings and loan); United States v. Adams, 785 F.2d 917, 918 (11th Cir.) (conspiracy to transport stolen vehicles in interstate commerce), cert. denied, 479 U.S. 858, 107 S.Ct. 202, 93 L.Ed.2d 133 (1986), and cert. denied, 479 U.S. 1009, 107 S.Ct. 650, 93 L.Ed.2d 706 (1986); United States v. Sarro, 742 F.2d 1286, 1289 (11th Cir.1984) (conspiracy to transport stolen paintings in interstate commerce).
Furthermore, that many of the other provisions of title 18 of the United States Code use the phrase “offense against the United States” to indicate a violation of any law of the United States also shows that Hope I was an unfortunate extension of Tanner. See, e.g., 18 U.S.C. § 2 (1988) (punishing as principals those who commit, cause commission of, or aid and abet commission of “offense against the United States”); id. § 3 (1988) (one who aids offender “knowing that an offense against the United States has been committed” is accessory after the fact); id. § 245(c) (1988) (law enforcement officer is one with power to investigate and make arrests for “offenses against the United States”); id. § 3013 (1988) (special assessment of costs for persons convicted of “offense against the United States”); id. § 3041 (1988) (judges and magistrate judges have power to arrest, imprison, or release, before trial, one who commits “offense against the United States”); id. §§ 3052, 3053, 3056(c)(1)(C), 3061 (1988) (Federal Bureau of Investigation agents, United States marshals, Secret Service agents, and postal inspectors have power to arrest without warrant anyone who commits “offense against the United States” in their presence); id. § 3237(a) (1988) (any “offense against the United States” committed in two or more districts may be investigated and prosecuted in any one of *1549districts where criminal behavior occurred); id. § 3681(a) (1988) (court may order forfeiture of profits from depiction of crime in book or movie received by one who commits “offense against the United States” resulting in physical harm to individual); id. § 4042(2) (1988) (Bureau of Prisons must provide quarters and care for all charged with or convicted of “offenses against the United States”); id. § 5002 (1988) (Advisory Corrections Council created to advise appropriate officials about issues relating to those convicted of “offenses against the United States”).
For these reasons, I believe Hope I and Hope II were wrongly decided. I reluctantly concur in our reversal of the Fal-cones’ section 371 convictions.